MOREMEN, Judge.
Appellant, Marion Brown, and appellee, Barbara Brown, were married on November 3, 1950. One child was born to this union —a child who is now nearly ten years old.
In 1958, appellant filed suit for divorce and requested custody of the child for half the time. His wife counter-claimed and prayed for a divorce from bed and board, custody of the child, and alimony and maintenance for herself and child.
After submission of the case, the trial court in a careful, detailed memorandum opinion which included findings of fact and conclusions of law decided that appellant should be required to pay $75 per month for support of the child and $50 per month for the wife pending further orders of the court. His opinion is fully supported by the record.
Judgment was entered accordingly granting the wife a divorce from bed and board and custody of the child with rights of visitation to the father, and providing for the monthly payments aforesaid.
Appellant contends that an absolute divorce should have been granted and, as we understand the brief, intimates that a divorce should have been granted to one party or the other even though appellee did not pray for one.
It is true that in Coleman v. Coleman, Ky., 269 S.W.2d 730, it is pointed out that a divorce from bed and board is a poor arrangement at best, but in the Coleman case both parties had asked for a divorce and the court had granted only a divorce from bed and board. That is quite different from this case where under the evidence appellant, who had asked for a divorce, was not entitled to it and where the wife had requested only a divorce from bed and board. The court’s action was proper. We are of opinion that the finding of the chancellor was clearly correct.
The judgment is affirmed.